Citation Nr: 1741823	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956 and August 1956 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The Veteran originally submitted a VA Form 9 on November 27, 2015, and a second VA Form 9 was received by the RO on January 19, 2016, to perfect an appeal of the issues of an increased rating for posttraumatic stress disorder (PTSD), entitlement to an earlier effective date for the disability rating of 70 percent for PTSD, and entitlement to a total disability evaluation based on individual unemployment.  As the Veteran was provided with a May 2017 Board hearing with a different VLJ as to these issues, that VLJ will address these claims in a separate decision.  

This appeal was previously before the Board in October 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in October 2016 in order to obtain an addendum opinion which addressed whether his prostate disability was etiologically related to his active service.  

In response to the October 2016 Board remand an October 2016 addendum opinion was obtained.  The examiner explained that benign prostatic hyperplasia (BPH) is an enlargement of the prostate over time.  The examiner noted this condition is common in men as they get older.  The examiner noted BPH was not a condition which is presumptively service connected on the basis of Agent Orange exposure and also noted the 36 year lapse between the Veteran's active service and BPH diagnosis.  Thus, the examiner concluded the Veteran's BPH was not etiologically related to his active service.

The Board finds the October 2016 addendum opinion to be inadequate.  The examiner noted that the Veteran's BPH was likely caused by his age, but failed to explain why this precluded the possibility of it being related to his active service.  Moreover, the examiner implied that because BPH was not a condition presumptively service-connected for Veteran's exposed to Agent Orange that it could not be etiologically related to Agent Orange.  However, just because a condition is not listed under 38 C.F.R. § 3.309(e) does not preclude service connection on the basis of exposure to Agent Orange.  As such, an addendum opinion must be obtained on remand that includes a thorough rationale.  

Moreover, the Veteran appears to continue to receive VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the Veteran's claim must be remanded in order to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of the above contact the VA opinion provider who provided the October 2016 opinion in connection with the Veteran's claim for his prostate disability and request an addendum opinion.  Copies of all pertinent records should be made available to and reviewed by the opinion provider. 

Based on the review of the record the opinion provider should address whether the Veteran's benign prostatic hyperplasia is at least as likely as not (a 50 percent probability or greater) incurred in or is otherwise related to his active service, to include exposure to Agent Orange in Vietnam?  

The Board notes conditions other than those listed under 38 C.F.R. § 3.309(e) can be service connected if they are found to be etiologically related to Agent Orange exposure.  

If the October 2016 VA opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




